DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the embodiments according to figures 1, 4 and 5 in the reply filed on 12/1/2021 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  “each of the blocks” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “a plurality of check lines” but proceeds to recite “the check line…” It is not clear from the claim language to which check line the claim refers. Further, the claim recites “the subsequent block,” but it is not clear to what block the claimed subsequent block is intended to refer.
Because claims 2-7 depend from claim 1, they are also rejected on this basis. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kido (2012/0194600).

 	Regarding claim 1, Kido teaches a method of detecting a discharge abnormality in nozzles of an inkjet recording device, the method comprising: 
a chart recording step of making a plurality of ink discharge nozzles arranged to be aligned along a main scanning direction in a recording head perform an operation of discharging an ink so as to record, on a recording medium, a check chart including a check pattern which is drawn with only the ink discharge nozzles (see figs. 4, 9, note chart 416/901 is recorded on medium); 
a chart reading step of reading, with detection elements, the check chart recorded on the recording medium (fig. 5A, S102); and 
a discharge abnormality detection step of determining an abnormality in the ink discharge nozzles by whether or not the check pattern is drawn in image data of the check chart read from the recording medium (fig. 5A, S104), wherein in the check 
the discharge abnormality detection step includes 
a line detection step of detecting, by the one block, with the detection elements, whether or not the check line in the check pattern is present and in the line detection step, a detection range is sequentially moved by the one block in the main scanning direction, whether or not the check line is present is detected with the detection elements and based on a position of the detected check line within the one block in the main scanning direction, a moved position of the subsequent block is corrected ([0122]). 	Regarding claim 2, Kido teaches the method of detecting a discharge abnormality in nozzles of an inkjet recording device according to claim 1, 
wherein when the position of the check line which is detected with the detection elements is on an upstream side in a detection movement direction with respect to a center portion within the one block in the main scanning direction, the moved position of the subsequent block is corrected to be on the upstream side whereas when the position of the check line is on a downstream side in the detection movement direction, 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853